Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	Claims 1-18 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
b.	This is a first action on the merits based on Applicant’s claims submitted on 05/06/2020.


Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 09/15/2020 and 11/17/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 1-20 are objected to because of the following informalities: grammatical error.  Claims 1-20 recite the limitation “a/the receive beam”. It should be modified as “a/the [[receive] received beam”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 9, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. US Pub 2019/0306888 (hereinafter “Takeda”), and in view of Jung et al. US Pub 2017/0207843 (hereinafter “Jung”). 
Regarding claim 1
Takeda discloses a random access method (“A user terminal for communicating with a radio base station using a plurality of beams includes: a transmission section that transmits a random access preamble; a reception section that receives a random access response corresponding to the random access preamble; and a control section that controls transmission of the random access preamble and/or reception of the random access response using given resources associated with a plurality of beam patterns.” [Abstract]), comprising:
adjusting a sweeping parameter of a receive beam when at least one target receive beam (“The radio base station is capable of determining more than one beam index candidate or beam group which are suitable for the user terminal, on the basis of the timing (for example, time resources) of the PRACH transmitted from the user terminal and/or the timing of Msg.  3.  In addition, the radio base station is capable of determining a beam index which is suitable for the user terminal, on the basis of a beam index notified from the user terminal.  The radio base station is capable of determining a particular beam pattern (here, beam pattern 2b) to be applied to the user terminal, on the basis of such information.” [0083]) is determined based on prior information, wherein the sweeping parameter comprises at least one of a sweeping frequency, a sweeping sequence, a beam direction, or a beam width (“the difference among a plurality of beams (beam patterns) is intended to be such that, for example, at least one of the following elements (1) to (6) to be respectively applied to a plurality of beams is different, the invention is not limited thereto: (1) precoding, (2) transmission power, (3) phase rotation (4) beam width, (5) angle of beam (for example, tilt angle) and (6) number of layers.” [0062]) wherein the receive beam comprises the at least one target receive beam (“the user terminal is capable of specifying, from a plurality of beam patterns, an index of a beam which is preferably available for BF (for example, a beam pattern with the highest received power).  Here, a case is shown where the user terminal selects a beam pattern included in the beam group #2 (beam index #2).  As the beam index, a number common to respective beam groups may be applied, or different numbers may be applied.” [0077]), wherein the receive beam is used to receive a random access preamble sent by a terminal, and wherein after a base station receives, on the receive beam, the random access preamble sent by the terminal, the terminal randomly accesses the base station for data communication (“In the random access procedure, the user terminal acquires information relating to a UL transmission timing (Timing Advance (TA), in a response (random access response) from the radio base station to a randomly selected preamble (random access preamble), and establishes UL synchronization on the basis of the TA.” [0006]); and
sweeping the receive beam based on the adjusted sweeping parameter (“For example, the control section 301 may perform control during a predetermined period (for example, a sweep period) so as to transmit, in a manner sweeping, one or more beam-specific signals and/or channels (for example, a beam-specific SS, a beam-specific RS, a beam-specific BCH (a broadcast signal), etc.).” [0135]; [0050]; Fig. 4).
Takeda does not specifically teach wherein the prior information comprises at least one of cell historical information or cell handover information.
	In an analogous art, Jung discloses wherein the prior information comprises at least one of cell historical information or cell handover information (“In the case of the RACH procedure performing handover to a target cell, a UE and an eNB perform the transmission/reception of an RAR message and a beam change instruction message without performing the transmission/reception of MSG3 or MSG4, and change a serving beam to a corresponding beam.  In this case, the beam report instruction information may contain at least one of the following: allocation information regarding a resource for a beam feedback signal, a condition as to whether an implicit/explicit beam change signal is transmitted, and allocation information regarding a resource for a beam change signal.” [0597]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeda random access procedure to include Jung’s method of performing beam-tracking and beam feedback operation in a beamforming-based system, in order to reduce overhead and maximize resources utilization (Jung [0010]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Jung’s method of performing beam-tracking and beam feedback operation in a beamforming-based system into Takeda random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 9
Takeda, as modified by Jung, previously discloses the method according to claim 1, 
Takeda further discloses wherein the adjusting a sweeping parameter of a receive beam comprises at least one of increasing a sweeping frequency of the at least one target receive beam, preferably sweeping the at least one target receive beam, adding a target receive beam in a new beam direction, or adding a target receive beam with a new beam width (“the difference among a plurality of beams (beam patterns) is intended to be such that, for example, at least one of the following elements (1) to (6) to be respectively applied to a plurality of beams is different, the invention is not limited thereto: (1) precoding, (2) transmission power, (3) phase rotation (4) beam width, (5) angle of beam (for example, tilt angle) and (6) number of layers.  Note that, in a case where the precoding is different, the precoding weight may be different, or the precoding scheme (for example, linear precoding or non-linear precoding) may be different.  When applying linear/non-linear precoding to a beam, the transmission power, phase rotation, and number of layers may also vary.” [0062]).
Jung further discloses wherein the adjusting a sweeping parameter of a receive beam comprises at least one of increasing a sweeping frequency of the at least one target receive beam, preferably sweeping the at least one target receive beam, adding a target receive beam in a new beam direction (“An Rx beam received by the eNB may be an analogue beamforming form of a beam with N different directions, a digital beamforming form of a beam which is received at the same timing, overlapping with another, but is encoded by an encoding scheme that differs from that of the overlapping beam” [0361]), or adding a target receive beam with a new beam width (“The beam measurement entity 2210 is capable of transmitting feedback via a beam whose beam width differs from that of a beam that an eNB uses for information transmission, and the beam using entity 2220 is capable of receiving feedback information regarding the beam measurement entity 2210, via a beam whose beam width differs from that of a beam used for transmitting information in operation 2270.” [0399]).

Regarding claim 10
Takeda discloses a random access device (i.e. “user terminal 20” in Fig. 12; [0171]), comprising:
at least one processor (i.e. “processor 1001” in Fig. 12; [0171]); and
a non-transitory computer-readable storage medium (i.e. “memory 1002” in Fig. 12; [0171]) coupled to the at least one processor and storing programming instructions for execution by the at least one processor, wherein the programming instructions instruct the at least one processor to perform operations comprising:
adjusting a sweeping parameter of a receive beam when at least one target receive beam is determined based on prior information, wherein the prior information comprises at least one of cell historical information or cell handover information, wherein the sweeping parameter comprises at least one of a sweeping frequency, a sweeping sequence, a beam direction, and a beam width, wherein the receive beam comprises the at least one target receive beam, wherein the receive beam is used to receive a random access preamble sent by a terminal, and wherein after a base station receives, on the receive beam, the random access preamble sent by the terminal, the terminal randomly accesses the base station for data communication; and 
sweeping the receive beam based on the adjusted sweeping parameter.
The scope and subject matter of apparatus claim 10 is drawn to the apparatus of using the corresponding method claimed in claim 1. Therefore apparatus claim 10 corresponds to method claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 18
The device according to claim 10, wherein the adjusting, by the at least one processor, a sweeping parameter of a receive beam comprises at least one of increasing a sweeping frequency of the at least one target receive beam, preferably sweeping the at least one target receive beam, adding a target receive beam in a new beam direction, or adding a target receive beam with a new beam width.
The scope and subject matter of apparatus claim 18 is drawn to the apparatus of using the corresponding method claimed in claim 9. Therefore apparatus claim 18 corresponds to method claim 9 and is rejected for the same reasons of obviousness as used in claim 9 rejection above.

Claims 4-7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda, in view of Jung, and further in view of Parkvall et al. US Pub 2017/0331670 (hereinafter “Parkvall”). 
Regarding claim 4
Takeda, as modified by Jung, previously discloses the method according to clam 1, 
Takeda and Jung do not specifically teach wherein when the terminal is handed over from a neighboring cell to a target cell, the prior information comprises the cell handover information, wherein the cell handover information comprises information about a neighboring cell receive beam, wherein the target receive beam comprises the neighboring cell receive beam, and wherein the neighboring cell receive beam is a beam used by the terminal in the neighboring cell to perform data communication with a base station to which the neighboring cell belongs.
In an analogous art, Parkvall discloses wherein when the terminal is handed over from a neighboring cell to a target cell, the prior information comprises the cell handover information, wherein the cell handover information comprises information about a neighboring cell receive beam, wherein the target receive beam comprises the neighboring cell receive beam, and wherein the neighboring cell receive beam is a beam used by the terminal in the neighboring cell to perform data communication with a base station to which the neighboring cell belongs (“Network Side: 1) Measurement configuration.  Network sends mobility measurement configuration to UE.  2) Mobility trigger.  Network determines whether to trigger beam switching procedure.  3) Mobility measurement.  Network decides to execute mobility measurement procedure which includes: Neighbor selection: Network selects candidate beams.  Measurement configuration.  Network sends measurement configuration to UE if it is not configured in step 1.  Measurement activation.  Network activates MRS in relevant beams and sends a measurement activation command to UE.  Measurement report.  Network receives measurement report from UE.  4) Mobility execution.  Network may send a USS request command (reconfiguration) to UE to transmit USS for TA measurement.  The target node may measure the TA value and send the value to the node communicating with the UE who will send TA configuration to the UE. Network may send beam switching (reconfiguration) command to UE.” [01363-01374]).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Takeda random access procedure, as modified by Jung, to include Parkvall’s method of performing beam measurement, in order to reduce overhead and maximize resources utilization (Parkvall [0021]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Parkvall’s method of performing beam measurement into Takeda random access procedure since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 5
Takeda, as modified by Jung and Parkvall, previously discloses the method according to claim 4, 
Jung further discloses wherein the sweeping parameter further comprises a list of preferably swept beams, wherein the list of preferably swept beams is used to store at least one piece of information, about a neighboring cell receive beam, that is sent by the terminal to the base station, wherein the base station adjusts the sweeping parameter of the receive beam based on the information about the neighboring cell receive beam (“The UE selects a preferable beam in operation 920.  The selected beam may be a best beam.  The UE compares beam quality measurement values with each other, and selects the best UE reception beam for each eNB transmission beam. In addition, the UE identifies beams (or beam groups) which are better for an eNB to perform transmission, in order of quality from best to lowest, and selects the identified beam as a preferable beam (or preferable beam group).” [0197]), and wherein:
Takeda further discloses before the adjusting a sweeping parameter of a receive beam when at least one target receive beam is determined based on prior information, the method further comprises receiving the information, about the neighboring cell receive beam, that is sent by the terminal (“In addition, the control section 401 is capable of selecting a predetermined beam group on the basis of at least one of the synchronization signal, the broadcast signal, and the beam reference signal, which are received from the radio base station prior to transmission of the random access preamble.” [0159]).

Regarding claim 6
Takeda, as modified by Jung and Parkvall, previously discloses the method according to claim 5, 
Parkvall further discloses wherein if the random access preamble sent by the terminal is received by using the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam (“The network decides which candidate beams, or neighbor beams, should be activated.  Candidate beam selection can be based on, e.g., a beam relations lookup table. This neighborhood lookup table is indexed by either UE position or radio fingerprint.  The position can be the accurate position (GPS info) or an approximate position (current serving beam info).  Creating and maintaining the neighborhood lookup tables is a generalization of the automatic neighbor relations (ANR) management process, handled by the SON functionality in the network (cf.  section 3.9.4).  The tables can be used both for providing trigger criteria (section 3.5.3.2) to initiate a measurement session towards a given UE and for determining the relevant candidate beams for measurements and a possible beam switch.  The beam in this lookup table can be either a normal mobility beam or a `sector` beam.” [1398]).

Regarding claim 7
Takeda, as modified by Jung and Parkvall, previously discloses the method according to claim 5, 
Jung further discloses wherein the sweeping parameter further comprises information about a timer, and wherein the information about the timer is used to: when the timer expires, if the random access preamble sent by the terminal is riot received on the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam (“The eNB may need to transmit the beam change signal within a certain period of time (e.g., Timer_feedback_change) since it received specified information (e.g., uplink beam feedback information).” [0512] and furthermore “Uplink beam feedback is not transmitted during a corresponding timer” [0219]).

Regarding claim 13
The device according to claim 10, wherein when the terminal is handed over from a neighboring cell to a target cell, the prior information comprises the cell handover information, wherein the cell handover information comprises information about a neighboring cell receive beam, wherein the target receive beam comprises the neighboring cell receive beam, and wherein the neighboring cell receive beam is a beam used by the terminal in the neighboring cell to perform data communication with a base station to which the neighboring cell belongs.
The scope and subject matter of apparatus claim 13 is drawn to the apparatus of using the corresponding method claimed in claim 4. Therefore apparatus claim 13 corresponds to method claim 4 and is rejected for the same reasons of obviousness as used in claim 4 rejection above.

Regarding claim 14
The device according to claim 13, wherein the sweeping parameter further comprises a list of preferably swept beams, wherein the list of preferably swept beams is used to store at least one piece of information, about a neighboring cell receive beam, that is sent by the terminal to the base station, wherein the base station adjusts the sweeping parameter of the receive beam based on the information about the neighboring cell receive beam, and wherein the at least one processor is further configured to:
before determining the at least one target receive beam based on the prior information, receive the information, about the neighboring cell receive beam, that is sent by the terminal.
The scope and subject matter of apparatus claim 14 is drawn to the apparatus of using the corresponding method claimed in claim 5. Therefore apparatus claim 14 corresponds to method claim 5 and is rejected for the same reasons of obviousness as used in claim 5 rejection above.

Regarding claim 15
The device according to claim 14, wherein if the random access preamble sent by the terminal is received by using the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam.


Regarding claim 16
The device according to claim 14, wherein the sweeping parameter further comprises information about a timer, and wherein the information about the timer is used to: when the timer expires, if the random access preamble sent by the terminal is not received on the neighboring cell receive beam, the list of preferably swept beams does not comprise the information about the neighboring cell receive beam.
The scope and subject matter of apparatus claim 16 is drawn to the apparatus of using the corresponding method claimed in claim 7. Therefore apparatus claim 16 corresponds to method claim 7 and is rejected for the same reasons of obviousness as used in claim 7 rejection above.

Allowable Subject Matter

Claims 2, 3, 8, 11, 12, 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the allowance of the Claims 2, 8, 11, and 17 is the inclusion of the limitations, "the target receive beam comprises a neighboring cell receive beam and a beam on which a quantity of random access times obtained through statistics collection based on the cell historical information exceeds a first threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a ratio of a quantity of random access times obtained through statistics collection based on the cell historical information to a quantity of random access times on all beams exceeds a second threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a quantity of scheduling times obtained through statistics collection based on the cell historical information exceeds a third threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a ratio of a quantity of scheduling times obtained through statistics collection based on the cell historical information to a quantity of scheduling times on all beams exceeds a fourth threshold;
the target receive beam comprises a neighboring cell receive beam and a beam on which a quantity of online users obtained through statistics collection based on the cell historical information exceeds a fifth threshold; or
the target receive beam comprises a neighboring cell receive beam and a beam on which a ratio of a quantity of online users obtained through statistics collection based on the cell historical information to a quantity of online users on all beams exceeds a sixth threshold.". These limitations, as incorporated into other limitations of claims 2, 8, 11, and 17 are neither known from, nor rendered obvious by, the available prior arts. 
The primary reason for the allowance of the Claims 3 and 12 is the inclusion of the limitations, "a ratio of a sweeping frequency of the target receive beam to a sweeping frequency of the non-target receive beam is directly proportional to a ratio of a quantity of random access times on the target receive beam to a quantity of random access times on the non-target receive beam;
a ratio of a sweeping frequency of the target receive beam to a sweeping frequency of the non-target receive beam is directly proportional to a ratio of a quantity of scheduling times on the target receive beam to a quantity of scheduling times on the non-target receive beam; or
a ratio of a sweeping frequency of the target receive beam to a sweeping frequency of the non-target receive beam is directly proportional to a ratio of a quantity of online users on the target receive beam to a quantity of online users on the non-target receive beam". These limitations, as incorporated into other limitations of claims 3 and 12 are neither known from, nor rendered obvious by, the available prior arts.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/CHUONG M NGUYEN/           Patent Examiner, Art Unit 2411      

/NOEL R BEHARRY/            Supervisory Patent Examiner, Art Unit 2416